Title: To John Adams from François Adriaan Van der Kemp, 24 March 1802
From: Van der Kemp, François Adriaan
To: Adams, John



Dear Sir!
Oldenbarneveld 24 March 1802.

You know too well mÿ attachment to your person, and am persuaded how highly I value your honoured correspondence, not to Suspect that Some weighty reason must have prevented my not answering your favour of Jan. 26—I dare not wait longer now I am honoured with another of March 8—With my remarks on Buffon.
I am always apprehensive, to bereave me of the Sensible States faction, which you bestow on me by your correspondence, in obtruding my Letters upon you too often. I was preparing an essaÿ which I wished to Submit to criticism—and beg your adsistance. If I was happÿ enough to carry your aprobation, for its publication—but the Brouillon is not legible—often not for me Self—In less than a mounth I hope, that it Shall be in my power to Send it—The mad pranks of our ruling Characters have prompted me, to try in this our dangerous and  Situation—when every Citisen ought to come forward—to  throw in my mite—to Save our Liberty and undivided independence. It is a Sketch of the Achaic Republic—in Lett. to my frend Lincklaen, you maÿ deem often my expressions to harsh—but durus nodus—durus cuneus—and I treat Greek Republicans.
It would appear to me, that it ought to be published anonymous—my name has no weight what Soever in this countrÿ—it is for that—I wished to have it printed in Boston—Majer Russell’s press has elegant types—and a new England production will have more influence—I know beforehand your principal objection—but may hope—you have in your neighbourhood—Some frend who would not refuse—to give it in so far a revision—that it does not betray a foreigner: I flatter me with Some distant hope, by what you did that you Self will undertake this unpleasant task—if otherwise you are pleased with my production—and this I have endeavoured to effect—what-ever may be the issue of mÿ exertions. All what is good in it—munus opusque tuum est—I claim alone to defend your principles, and Shall shrink a discussion—if anÿ one comes forward.
I must request you, in case you declined to accomplish mÿ wishes, to favour me with your corrections and remarks on a Separate Scrap of paper: because it is impossible for me to take of it another copÿ—mÿ time for Litterary amusements is gone—the Spring work require all mÿ labor—rainy days—and part of the Sabbath is only left to me.
I am more and more confirmed in the opinion—that huge animal—called Mammoth—is actuallÿ existing—thoug without the least reluctance adopting your judicious—I must Say, your answerable remark with regard of the uncertainty of our conclusion from the wisdom of the creator—Stood this argument alone—but I have new Supply’s to strengthen mÿ former arguments. Nothing could be more pleasing to me, than that you have favoured me with your approbation—now I Should not Scruple an instant to publish them—you may guess—how highly I was flattered—with your proposal in having deemed them worthy a place among those of your Academÿ—whoms productions are admired in Europe. I Shall take advantage of your corrections and remarks, and retouch the whole—when I Shall Soften my Panegyricks—but part must be left. You know—on whoms instigation I undertook this task—and that the Ch—— submitted them to J—— who by his note and cool approbation—Seemed but indifferently pleased with it. I wished besides—to mollify my censure—Sed veluti pueri absynthia tetra medentes &c
When ever I have refunded my observations—which may be Some time this fall—I Shall be greatly honoured, if you will favour me with their communication to your academy.
Now yet a word with regard to your Political circumspection—without incurring the blame of vanity I suppose, that an inviolated attachment of more than twenty ÿears, Shall induce you to make an exception—now and then in my favour—which I Should believe me unworthÿ, if you could Suspect the Sincerety of respect for you  virtues and affection to your character—for one Single instant
I Shall not Send a line with the Achaic Republick—determine there her fate—She Shall be Submitted to it! may I once more be Successful—then I am confident, mÿ labour Shall be of Service to my Country.
Recommending me to your remembrance &c  I have the honour of assuring you—that I remain—with the highest Sentiments of respect and consideration / Sir! / Your most obed. and oblige / St.
Fr. Adr. vanderkemp—